In the Supreme Court of Georgia


                                                       Decided: October 19, 2015


                        S15A0937. JOHNSON v. THE STATE.

       NAHMIAS, Justice.

       Appellant Farren Johnson was found guilty but mentally ill of malice

murder and other crimes in connection with the shooting death of his stepfather,

Clarence Alston. On appeal, his only contention is that the trial court erred

when it denied his request to charge the jury on voluntary manslaughter.

Finding no such error, we affirm.1

       1.      Viewed in the light most favorable to the verdicts, the evidence at

trial showed the following. Appellant, who was 24 years old at the time of the


       1
           The victim was killed on May 28, 2008. On August 20, 2008, a Chatham County grand
jury indicted Appellant for malice murder, felony murder, aggravated assault, and two counts of
possession of a firearm during the commission of a crime. At a trial from April 23 to 26, 2013, the
jury found Appellant guilty but mentally ill at the time of the crime on all charges. See OCGA § 17-
7-131 (g) (1) (“A defendant who is found guilty but mentally ill at the time of the felony . . . shall
be committed to an appropriate penal facility and shall be evaluated [and] then treated, if indicated,
within the limits of state funds appropriated therefor, in such a manner as is psychiatrically indicated
for his or her mental illness . . . .”). On May 13, 2013, the trial court sentenced Appellant to serve
life in prison for malice murder plus five years for one firearm conviction. The felony murder
verdict was vacated by operation of law, and the remaining counts merged. On May 15, 2013,
Appellant filed a motion for new trial, which he amended on August 8, 2014. After an evidentiary
hearing, the trial court denied the motion on December 5, 2014. Appellant filed a timely notice of
appeal, and the case was docketed in this Court for the April 2015 term and submitted for decision
on the briefs.
shooting, lived in a duplex in Savannah with his mother, Monica Johnson (“Ms.

Johnson”), and the victim. Police had been called to the duplex several times

due to fights between Appellant and the victim. Appellant, who believed the

victim was using his mother financially, typically instigated the altercations,

which usually ended with the victim pinning Appellant to the floor until he

calmed down. On two occasions, Appellant threatened to kill the victim. In the

months leading up to the shooting, Ms. Johnson had been telling Appellant that

he needed to move out of her house and find his own way. Ms. Johnson was in

the process of finding a new place to live and had told both Appellant and the

victim that she was going to leave. She found a new place to live and arranged

for the furniture rental company to pick up the furniture in the duplex. The

furniture was removed on the afternoon of May 28, 2008.

      That evening around 8:30 p.m., Ms. Johnson returned home from work

and found Appellant standing outside. Before she could enter the house,

Appellant stopped her, told her not to go inside, and asked her to call 911.

When she asked why, Appellant said, “I did something wrong. I did something

bad.” Ms. Johnson told Appellant to call the police since he knew what had

happened. Appellant then called 911 and said that he shot the victim in the

                                      2
head. Ms. Johnson asked Appellant why he shot the victim, and Appellant said,

“[b]ecause he was taking you away from me.” When the police arrived,

Appellant told them, “I shot him. He’s inside the house. . . . I shot him in the

head. I killed him. He was trying to kill my mother.” Officers found the victim

inside the duplex, lying dead in a pool of blood that had begun to coagulate and

crust over. The police also found a .38 caliber gun on the front porch; Appellant

had purchased the gun nine days earlier and the key to its hammer lock was

found in his pocket. Appellant was arrested and taken to the police station,

where he was interviewed.

      In the video-recorded interview, which was played for the jury at trial,

Appellant said that he had come home around 6:00 p.m. and discovered the

furniture missing and the victim sitting in a lawn chair inside the duplex,

watching television, drinking a beer, and laughing. Appellant claimed that he

became angry because he believed the furniture had been repossessed due to the

victim’s lack of financial responsibility and the victim was laughing about it.

Appellant then went to his room, took out his new gun, unlocked the hammer

with the safety key, loaded it, and went back to where the victim was sitting.

Appellant said, “I’m almost out the [front] door, but I -- I dropped something.

                                       3
I picked it up and I was like, man, forget this, man. I can’t go -- keep going and

letting my mother go through this. . . . That was the boiling point. . . . And I

snapped.” Appellant claimed that he turned around, closed his eyes, and

squeezed the trigger, shooting the victim four times in the back of the head.

Appellant said that he and the victim did not exchange any words, explaining,

“I just walked out and shot him.” Appellant also talked about the disputes that

he had with the victim in the months leading up to the shooting and again

claimed that he had just “snapped” after seeing the furniture missing and the

victim laughing.

      At trial, the detective who questioned Appellant on the night of the killing

testified that Appellant kept bringing up the past disputes with the victim during

the interview, but there was “never an indication of any kind of physical or

sexual assaults” against Appellant. Appellant told the detective that he believed

that the victim was taking advantage of his mother financially and using her

while he remained unemployed. Appellant also told the detective about a fire

in the duplex that originated from a bag of the victim’s work clothes left sitting

on a heater grate. Appellant claimed that the victim started the fire to kill his

mother, but Ms. Johnson told police at the time of the fire that she believed

                                        4
Appellant set it. She told police that on the night before the fire, Appellant and

the victim had gotten into an argument, and she then overheard Appellant tell

someone on the phone that he was “going to murk [the victim] for disrespecting

[him],” which she understood to be slang for murder. At trial, however, Ms.

Johnson testified that she now believed that the victim may have started the fire.

Ms. Johnson also discussed an incident a few days before the killing when the

victim flipped over a table because she said she was moving out. However, Ms.

Johnson testified that the victim had never harmed her and was a nice man. Ms.

Johnson explained that she had told Appellant that the furniture was going to be

removed on the day of the shooting. Appellant was not present during the table-

flipping incident and never mentioned it in his multiple interviews with mental

health experts.

      Five experts testified at trial about Appellant’s mental capacity at the time

of the shooting. Appellant called a psychologist and a psychiatrist who had

treated him at Georgia Regional Hospital while he was awaiting trial. They both

testified that he experienced delusions that were not overtly bizarre and that

lasted for at least a month and that they therefore diagnosed him with a

delusional disorder of the persecutory type that focused on the victim.

                                        5
Appellant’s third expert, a forensic psychologist, testified that Appellant had a

delusional disorder and was suffering from a delusional compulsion at the time

of the shooting. In rebuttal, the State called forensic psychologist Amy Leeper,

who testified that there was not enough evidence to diagnose Appellant with any

mental illness, that there was no evidence he was operating from a delusional

compulsion at the time of the shooting, and that his behavior instead seemed to

be motivated by anger and frustration. Forensic psychologist Phillip Barron,

who had been appointed by the trial court to conduct an evaluation of Appellant,

see OCGA § 17-7-130.1, concurred with Dr. Leeper’s opinion that there was

insufficient evidence for a diagnosis of delusional disorder.        Dr. Barron

concluded that Appellant appeared to be motivated by anger and frustration and

animosity toward his stepfather, rather than being motivated by a psychotic

mental illness. All five experts agreed that Appellant was logical, coherent,

goal-directed, and oriented as to time and place when they interviewed him.

Appellant did not testify at trial.

      Appellant does not challenge the legal sufficiency of the evidence

supporting his convictions. Nevertheless, as is this Court’s practice in murder

cases, we have reviewed the record and conclude that, when viewed in the light

                                       6
most favorable to the verdicts, the evidence presented at trial and summarized

above was sufficient to authorize a rational jury to find Appellant guilty beyond

a reasonable doubt of the crimes for which he was convicted. See Jackson v.

Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560) (1979). See also Vega

v. State, 285 Ga. 32, 33 (673 SE2d 223) (2009) (“‘It was for the jury to

determine the credibility of the witnesses and to resolve any conflicts or

inconsistencies in the evidence.’” (citation omitted)).

      2.    Appellant’s sole contention is that the trial court erred in denying

his written request to charge the jury on voluntary manslaughter. “When

instructing the jury in a murder case, a trial court is required to grant the

defendant’s request for a charge on the lesser included offense of voluntary

manslaughter if there is any evidence, however slight, to support such a charge.

Whether such slight evidence exists is a question of law.” Blake v. State, 292
Ga. 516, 518 (739 SE2d 319) (2013) (citation omitted). The trial court here

ruled that there was no evidence to support a voluntary manslaughter charge,

and we agree.

      “A charge on voluntary manslaughter must be supported by evidence that

the defendant ‘act[ed] solely as the result of a sudden, violent, and irresistible

                                        7
passion resulting from serious provocation sufficient to excite such passion in

a reasonable person.’” Humphrey v. Lewis, 291 Ga. 202, 211 (728 SE2d 603)

(2012) (quoting OCGA § 16-5-2 (a)). The voluntary manslaughter statute

establishes an objective standard; “[t]he provocation required to mitigate malice

is that which would arouse a heat of passion in a reasonable person,” Hall v.

Lewis, 286 Ga. 767, 774 (692 SE2d 580) (2010) (emphasis in original), and “[i]t

is of no moment whether the provocation was sufficient to excite the deadly

passion in the particular defendant,” Lewandowski v. State, 267 Ga. 831, 832

(483 SE2d 582) (1997). Thus, we must evaluate the alleged provocation

evidence with respect to its effect on a reasonable person, putting aside any

peculiar response Appellant may have had. See Partridge v. State, 256 Ga. 602,

603 (351 SE2d 635) (1987) (rejecting the argument by the defendant, who was

found guilty but mentally ill of murder, that “his fragile mental state” should be

considered, “[i]n light of the fact that the legislature has prescribed an objective

standard for determining when a defendant is entitled to a charge on voluntary

manslaughter”).     See also Lewandowski, 267 Ga. at 832 (holding that

psychological evidence regarding the effect of the victim’s conduct on the

defendant’s mental state at time of the killing was properly excluded as

                                         8
irrelevant to a voluntary manslaughter defense).2

       Appellant argues that he was provoked to kill his step-father due to

passion – anger and frustration – caused by his antagonistic relationship with the

victim, the family’s financial problems, and the victim’s laughter when

Appellant arrived home on the evening of the shooting. But this Court has

consistently held that, as a matter of law, these sorts of provocations are not

sufficiently serious to provoke a “sudden, violent, and irresistible passion” that

would compel a reasonable person to kill. Thus, the evidence of Appellant’s

generally antagonistic relationship with the victim, even to the extent it involved

physical confrontations, did not require a voluntary manslaughter charge. See,

e.g., Francis v. State, 296 Ga. 190, 193 (766 SE2d 52) (2014) (“‘Though there

was evidence of ongoing marital difficulties between [Francis] and [his wife]

       2
          Pointing to the expert testimony opining that Appellant was subjectively motivated to kill
the victim out of anger, frustration, and animosity, Appellant asserts that under Morgan v. State, 290
Ga. 788 (725 SE2d 255) (2012), he was entitled to a voluntary manslaughter charge. In Morgan, our
summary of the evidence presented at trial mentioned that the defendant’s “therapist offered his
opinion that [the defendant] did not intend to kill the victim but instead acted out of rage,” and we
later noted in passing that the defendant “requested a pattern charge on voluntary manslaughter,
which was at least slightly supported by the evidence” (and which the trial court gave, so there was
no issue presented regarding whether such a charge should have been given). Id. at 790. We did
not hold or even suggest that this psychological evidence about the defendant was evidence of
serious provocation; this evidence was cited only as it related to the defendant’s subjective intent to
kill. In any event, giving such a charge based solely on evidence of the defendant’s subjective
mental condition would have been inconsistent with cases like Partridge. Thus, Morgan provides
no support for Appellant’s claim.

                                                  9
and past acts of violence committed by [his wife] against [Francis], there was

no evidence of any specific provocation at or around the time of the murders

such as would generate the ‘sudden . . . and irresistible passion’ necessary to

support a conviction for voluntary manslaughter.’” (citation omitted)); Demons

v. State, 277 Ga. 724, 725 (595 SE2d 76) (2004) (“Testimony regarding discord

in the relationship between [the defendant] and the victim does not constitute

evidence of provocation or passion.”).

      This is especially so given the lengthy interval between the past

altercations and the killing. See Smith v. State, 296 Ga. 731, 737-738 (770

SE2d 610) (2015) (holding that “the evidence in this case does not rise to a level

sufficient to support a voluntary manslaughter charge,” when “the evidence

shows that the prior altercation and fighting involving appellant’s relatives

occurred some 30 or 40 minutes before the appellant arrived at the apartment

complex” where the victim was shot); Jones v. State, 296 Ga. 663, 666 (769

SE2d 901) (2015) (holding that “the trial court [could] determine, as a matter of

law, that the one-day interval between that possible provocation and the killings

was ‘sufficient for the voice of reason and humanity to be heard’ by Appellant,

so that ‘the killing[s] shall be attributed to deliberate revenge and be punished

                                       10
as murder,’ OCGA § 16-5-2 (a),” and citing similar holdings where the interval

was only “a few hours” and “three to four hours”).

      Likewise, arguments over money are not serious provocations requiring

a voluntary manslaughter charge, nor in general are any words alone sufficient.

See Gresham v. State, 289 Ga. 103, 104 (709 SE2d 780) (2011) (holding that no

voluntary manslaughter charge was required based on an argument over money).

See also Merritt v. State, 292 Ga. 327, 331 (737 SE2d 673) (2013) (“As a matter

of law, angry statements alone ordinarily do not amount to ‘serious provocation’

within the meaning of OCGA § 16-5-2 (a).”). Finally, even assuming that the

victim was laughing at Appellant and not at the television, laughter does not

constitute serious provocation. See Mack v. State, 272 Ga. 415, 417 (529 SE2d

132) (2000) (holding that no voluntary manslaughter charge was required where

“the victim called [the defendant] names, cursed him, laughed at him, and

derided his physique”).

      In Pace v. State, 258 Ga. 225 (367 SE2d 803) (1988), the defendant killed

his brother and was found guilty but mentally ill of murder. See id. at 225. In

support of his request for a voluntary manslaughter charge, he pointed to the

following statement he had made:

                                      11
      “[The victim] said that [the lights] were going to be cut off
      tomorrow. [The victim] said that we weren’t helping him pay the
      bills. . . . That made me mad and I jumped up. We started passing
      a few words. I had a lot of pressure on me and I just popped. I had
      on some paratrooper pants and I had my gun in my right pocket.
      The gun is a .25 automatic. . . . I pulled the gun out and started
      shooting him. I think I shot him 6 times.”

Id. at 225-226. This Court held “as a matter of law that these facts do not

present the necessary evidence of sufficient provocation to excite the passions

of a reasonable person which would have entitled the defendant to a charge on

voluntary manslaughter.” Id. at 226. It follows that there was no evidence of

serious provocation in this case, where Appellant’s anger was not triggered by

an immediate argument and instead of just pulling out a gun and shooting, he

had to go to his bedroom to get his gun, unlock the hammer, load the gun, and

return with it to the living room, where he shot the unarmed, television-watching

victim four times in the back of head without exchanging a word.

      It is undisputed that, while [the victim] was in [Appellant’s]
      presence on [the day of the killing], [the victim] did not use
      threatening words, make aggressive movements, or pull a weapon.
      Under these circumstances, [Appellant’s] response to the provoking
      incident was objectively unreasonable, and nothing in the evidence
      required a charge on voluntary manslaughter.

Johnson v. State, 292 Ga. 785, 787 (741 SE2d 627) (2013). Thus, the trial court


                                       12
did not err in denying Appellant’s request for a jury charge on voluntary

manslaughter.

     Judgment affirmed. All the Justices concur.




                                   13